Citation Nr: 1609234	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to November 5, 2014 and to a rating in excess of 30 percent thereafter for postoperative Freiberg's disease right second toe.

2. Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2013, the Board found the issue of entitlement to a TDIU had been raised and remanded it as well as a claim for increased ratings for postoperative Freiberg's disease right second toe to the RO for additional development.  All development was substantially completed and in March 2015, the RO awarded the currently assigned 30 percent rating, effective November 5, 2014, for postoperative Freiberg's disease right second toe.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO denied entitlement to a TDIU.  Since the Veteran was not awarded a total rating for his disability of the right second toe, the claim remains on appeal and is properly before the Board for adjudication.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to a left foot and right knee disability, to include as due to the postoperative Freiberg's disease right second toe have been raised by the record in the November 2014 VA examination report, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran's symptoms of postoperative Freiberg's disease right second toe have been severe for the entire pendency of the claim but have not equated to loss of use of the foot.

2. The Veteran does not meet the schedular criteria for a TDIU and while his service-connected disabilities impact his employment, there is no evidence that he is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent disability rating for postoperative Freiberg's disease right second toe, prior to November 5, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5284 (2015).

2. The criteria for an increased disability rating for postoperative Freiberg's disease right second toe, currently rated as 30 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5284 (2015).

3. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of letters sent to the Veteran in May 2009 and September 2014 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed the Veteran of the evidence required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained identified VA and private treatment records.  The Veteran was afforded VA medical examinations in June 2009 and November 2014.  The June 2009 examiner did not have the claims file for review; however, the examiner provided a thorough review of the claims file and documented observed and reported foot symptomatology.  Therefore, the examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The November 2014 examiner reviewed the claims file, examined the Veteran, and documented observed and reported foot symptomatology.  Therefore, this examination report is also adequate for rating purposes.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a rating in excess of 10 percent prior to November 5, 2014 and a rating in excess of 30 percent from November 5, 2014 for his postoperative Freiberg's disease right second toe, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, foot injuries, other.  Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a.
The words 'moderate', 'moderately severe', 'marked', 'pronounced' and 'severe' are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6 (2015).  

The Board observes that the 'amputation rule' provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68 (2015).  In this case, the evaluation for amputation of the forefoot, amputation proximal to metatarsal bones (more than one-half of metatarsal loss) is 40 percent.

Private treatment records show in May 2008, the Veteran reported that his foot pain from surgery on the right second digit was severe and prevented him from standing or walking without pain.  He had been very active but could no longer jog.  In October 2008, he reported pain and numbness in the toe and said it hurt when squatting.  The scar on the foot was tender.  The toe was straight but stuck up.  In November 2008, he reported difficulty with stooping and squatting.  He had numbness on the top of his foot.  The provider noted numbness and tingling and report of tenderness.  The provider indicated that the pain over the second toe was mild.  The Veteran's gait was reasonable.

The Veteran had a VA examination in June 2009.  The Veteran reported pain measuring a 7 on the pain scale.  His toe was sensitive to the touch and he reported numbness, weakness, stiffness, swelling, heat, redness, and lack of endurance.  He said his pain flared to a 9 on the pain scale several times a week precipitated by prolonged walking or bumping the toe.  He reported additional limitation of motion and functional impairment with flare-up.  He indicated that he could stand for about 20 minutes but had problems walking for extended periods.  He reported problems squatting, standing for extended periods, jogging, and running.  He said his scar was sensitive to touch.  He noted tingling and slight swelling of the area.

The examiner observed a scar measuring 7.5 cm in length by 1 cm wide.  The scar was hypopigmented and mildly sensitive to touch.  The Veteran's second toe was in a fixed position, elevated above the other toes.  The examiner observed mild swelling and tenderness of the right second digit.  The Veteran had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing as well as increased pain.  He walked with a mild limp.

In his VA Form 9, substantive appeal, the Veteran reported that his toe was sensitive to touch and that prolonged use of his right foot resulted in a mild to severe limp with irritation to the right knee joint from improper motion of the foot.  He avoided bending his toes and squatting as much as possible because the movements triggered inflammation with pain on the top and bottom of the foot and surrounding toe joints.  He indicated that he did not have full range of motion for any of the toes on the right foot due to the surgery.  He had to sell his landscaping business because walking, squatting, and spending extended amounts of time on his feet became unbearable.  He asserted that the June 2009 VA examination report was inadequate for rating purposes because the examiner based his assessment on the Veteran's behavior while walking the length of the office twice.  He stated that the examiner's finding of mild impairment was not based on symptoms after he spent an extended period of time on his feet.

The Veteran had a VA examination in November 2014.  The Veteran reported chronic pain in his right second toe extending into his proximal foot and along the second and third metatarsals distally at the metatarsophalangeals (MTPs).  He had chronic recurrent swelling and deformity of the second toe and said the third toe did not move normally because of the second toe condition.  He reported significant symptoms with walking or weightbearing activities and indicated that he normally limped, which progressively worsened with weightbearing activity.  He reported pain on the outside of his right knee and said he put excessive weight on his left foot to take the pressure off his right foot while walking.  He said pushing off with his right foot even with normal gait worsened the pain.  Walking on the beach significantly amplified the pain.

The Veteran described sensitivity to pressure on the toe and noted that new shoes would increase his pain until the shoe conformed to the toe.  Due to the severe pain with even mildly prolonged weightbearing activities, he had to sell his landscaping business.  He could not perform extended walking and weightbearing activities or engage in limited amounts of squatting or pushing off with the toes.

The Veteran reported aching soreness in the second toe on his right foot which extended into the second MTP and into the adjacent MTPs of the right foot.  He had periodic swelling.  When walking he had severe pain.  He reported having daily flare-ups, which limited his activity.  Despite his use of hydrocodone for pain management, prolonged weightbearing activity markedly increased his pain.  He could not engage in prolonged walking, standing, impact, or squatting activities.

The examiner observed hammertoe on the right second toe, a surgical residual associated with this Freiberg's disease.  Also observed was marked restriction of motion of the right second toe, to include inability to plantar flex or meet a neutral position.  The restriction also impaired the motion of the third toe.  He could not bring the third toe into neutral position or plantar flex it.  The Veteran's distal interphalangeal joint (DIP) of the second toe was ankylosed and fixed in 30° of plantar flexion.

The examiner observed that the scar from his service-connected right second toe surgery was having some contracture and was additionally limiting the motion of the right second toe.  The scar measured 7 cm in length and 1 cm in width and covered 3 sq. cm.  The scar was non-linear and tender.  It was not deep.  

The examiner stated that the Veteran's disability was severe as it chronically compromised weightbearing and caused daily limitation of function as well as daily flares.  The compromise of the weightbearing on the right foot was severe enough to cause compromises on weightbearing on the left foot.

Based on the medical findings and the Veteran's lay statements, the Board finds the Veteran should be given the benefit of the doubt that his foot disability has been severe during the entire pendency of the claim.  Notably, the June 2009 examination report was not as detailed as the November 2014 examination report and the Veteran indicated that the June 2009 examiner based the findings on a brief encounter and after he spent only a brief period of time on his feet.  The Veteran was not examined during a flare-up.  Here, the Veteran is competent to report foot symptoms that are readily observed or felt.  The Board finds the Veteran's report of symptoms during this period credible and that based on a review of the evidence, his symptoms of postoperative Freiberg's disease right second toe have been severe during the entire pendency of the claim.  Accordingly, the Board finds that a 30 percent rating is warranted.

A rating in excess of 30 percent is not warranted for any period during the pendency of the claim as the medical evidence does not indicate and the Veteran does not aver that his disability is equivalent to total loss of use of the foot or amputation.

The Board has considered other diagnostic codes, but finds that no other diagnostic codes provide for a rating in excess of 30 percent.

The Board has also considered whether a rating in excess of 10 percent is warranted for the scar of the right toe.  However, a higher rating is not warranted because he does not have three or four painful or unstable scars and the scar does not exceed 39 sq. cm.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802 and 7804.

In summary, the Board finds that the Veteran's symptoms of postoperative Freiberg's disease right second toe have been severe during the entire pendency of the claim.  A rating in excess of 30 percent is not warranted as his symptoms have not been of the severity to equate to loss of use of the foot or amputation.  To this extent, the appeal is granted.

The Board has also considered whether referral for an extraschedular rating is warranted.  Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this case, the manifestations of the Veteran's disability are severe foot pain, swelling, deformity, altered gait and altered weight bearing.  The rating schedule contemplates these symptoms.  Diagnostic Code 5284.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991)), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, are considered one disability.  Id.  Disabilities resulting from common etiology or affecting a single body system are also considered one disability.  Id.

When a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service (Director), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

In this case, the Veteran does not meet the schedular criteria for a TDIU.  Since February 25, 2009, the Veteran has had service connection for postoperative Freiberg's disease of the right second toe, rated 30 percent disabling; tender surgical scar of the right second toe, rated 10 percent; tendonitis of the right wrist, major, rated 10 percent disabling; and ganglion cyst of the right wrist, rated 10 percent disabling.  As of November 5, 2014, the Veteran was rated 20 percent for his pes planus of the right foot.  At no time during the pendency of the appeal has the Veteran had a single disability rated at 60 percent or had at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.

The Board has considered whether referral to the Director for consideration of an extraschedular TDIU is warranted.  However, the Board finds that the Veteran does not have impairment so severe that it is impossible for him to follow a substantially gainful occupation.  The November 2014 examiner noted that the Veteran's foot disability limited his ability to engage in physically active employment.  However, the examiner found the Veteran's condition did not limit sedentary employment activities.  The examiner stated that even with the use of narcotic medications for the control of the pain of the service-connected right second toe Freiberg's disease, there was no evidence that the use of this medication actually impaired his cognitive function to the point where it would interfere with his ability to do sedentary employment.  As the evidence does not show that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment, referral for extraschedular consideration is not warranted.  The appeal is denied. 







	(CONTINUED ON NEXT PAGE)



ORDER

An increased disability rating of 30 percent for service-connected postoperative Freiberg's disease, right second toe, prior to November 5, 2014, is granted.

An increased disability rating for postoperative Freiberg's disease, right second toe, currently rated as 30 percent disabling, is denied.

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


